Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Claim Status
In virtue of this communication, claim 1 is currently pending in the instant application.  

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to as there are many claimed signals being indefinite. These claimed signals do not have any functional descriptions associate with them. For example, claim language “a driving circuit configured to apply a first driving signal to a first driving node and apply a second driving signal to a second driving node based on an input signal, a clock signal, a display-on signal, and an on-level voltage”. The claim language provides little to no amount of information on what these signals are, or on the structure of the driving circuit. 
The office understands the claim limitations are based on application specification Fig. 4. However, Fig. 4 circuit diagram cannot be imported into the claim language as it is improper to import claim limitations from the specification. In addition, the signal names might have implied functional meanings, like “a display-on signal”, or “a sensing signal”, but the implied functions of the signals will not be considered as part of the claim limitation for the same reason. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 103 as being unpatentable over Park; Su-Hyeong (US 20160365035 A1) in view of embo2 (one of the embodiments of the same Park publication)  
As to claim 1, Park discloses a scan driver (Fig. 1 scan driver 200), comprising: 
first to n-th ("n" being a natural number of two (2) or more) scan signal output circuits, each of the first to n-th scan signal output circuits being coupled to a first scan line and a second scan line ([0059] The display panel 110 may be coupled to the scan driver 200 of the driving circuit 105 through a first group of scan lines (first-scan lines) SL11-SL1 n (n is an integer greater than three) and a second group of scan lines (second-scan lines) SL21-SL2 n). 
Park Fig. 1 teaches a block diagram of the scan driver but fails to provide the circuit structure on each of the scan signal output circuits. 
However, Park Fig 4 and its repetition circuit teaches the structure of each of the scan signal output circuits ([0089] FIG. 4 is a block diagram illustrating an example scan driver 200 in the OLED display device 100 of FIG. 1) and Fig. 5 and its repetition circuit ([0096] FIG. 5 illustrates an example scan driver 200 a of the scan driver 200 of FIG. 4), as embo2, provides one of the embodiments of the scan driver), wherein each of the first to n-th scan signal output circuits comprises: 
a driving circuit configured to apply a first driving signal to a first driving node (as an example, Fig. 5 block 220 Q output driving node BI1. However, the claim language does not have an definition on what is considered a first driving signal, or a first driving node. Please see Claim Objections above) and apply a second driving signal to a second driving node (again, the claim language does not have an definition on what is considered a second driving signal) based on an input signal (starting signal FLM, as an example), a clock signal (CLKA or CLKB), a display-on signal (any one of the first through pth output enable signals OE1-OEp), and an on-level voltage (VGH, as an example), the input signal being one of a scan start signal (starting signal FLM, as an example) and a previous scan signal; a first buffer circuit (as an example, Fig. 4 first scan block SB1, Fig. 5 first stage 210a) configured to output a sensing signal (There is no definition on what is considered a sensing signal) to the second scan line (one of the scan lines SL21-SL2 n) based on the first driving signal, the second driving signal (no definitions on the first and the second driving signals as explained previously), an off-level voltage (VGL, as an example), and a sensing clock signal (any signal can be the claimed sensing clock signal as there is no definition provided); and a second buffer circuit (as an example, Fig. 4 second scan block SB2, Fig. 5 second stage 250a) configured to output a scan signal to the first scan line (the output signal driving the corresponding first scan line SL11-SL1 n) based on the first driving signal, the second driving signal (no definitions on first and second driving signals as explained previously), the off-level is voltage (VGL, as an example), and a scan clock signal (there is no definition on the claimed scan clock signal). 
It would have been obvious to one of ordinary skill in the art to implement embo2's scan signal output circuit into Park’s scan driver, to provide an implementable circuit for the scan driver. 

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621